Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Figures 10a-d should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference character “20” lacks a leader line in Figure 5. Furthermore, the location of reference character “20” in Figure 5 does not correspond to the “outer circumferential surface” as disclosed in the specification. 
	Figures 9a-c are dark and blurry, making it difficult to see any actual structure shown therein. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one elastic body” lacking a forming element is disposed between two elastic bodies having forming elements, as apparently claimed in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 1 and 3-19 are objected to because of the following informalities:  The phrase “characterised in that” should be removed from the claims, given the fact that this phrase does not describe any actual physical features of the invention.  
	The phrase “as mentioned in claim 1” should be removed from lines 3-4 of claim 3, and 3 of claim 4, given the fact that this phrase is redundant.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 1 and 14 are indefinite due to the fact that it is unclear what is actually being claimed by the term “via”. This term fails to describe any actual physical structure of the invention. 
	Claims 1, 4, and 12 are indefinite due to the fact that it is unclear what elements of the invention are being referred to by the term “their”. 
	Claims 14 and 19 are indefinite due to the fact that it is unclear what element of the invention are being referred to by the term “its”. 
Claim 18 is indefinite due to the fact that it is unclear what elements of the invention are being referred to by the term “them”. 
	Claim 3 is indefinite due to the fact that it is unclear what is actually being claimed therein. 
	Claim 14 is indefinite due to the fact that it is unclear whether the “at least two elastic bodies” set forth in line 2 is the same element as the “An elastic body” set forth in line 1, or additional elements of the invention. 
	Claims 11 and 19 are indefinite due to the fact that it is unclear what is actually being claimed by the limitation that the side surfaces and longitudinal sides “are vaulted”. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 9-11, and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasper et al (3,980,333). Kasper et al shows a multi-piece track wheel having all of the features as set forth in the above claims. 
	Per claims 1 and 14, Kasper et al shows a track (aka rail wheel) having a tire 5 and a wheel rim 1 with at least two elastic bodies 9 arranged therebetween. The elastic bodies 9 are arranged in the circumferential direction (Figure 3), and clamped between the inner circumferential surface of the tire 5 and the outer circumferential surface of the wheel rim 1. The elastic bodies 9 are locked against circumferential movement by forming elements (namely grooves 7 and 3, respectively) on the inner surface of the tire 5 and/or the outer surface of the wheel rim 1. The elastic bodies 9 include at least one forming element (generally corresponding to 7a-b) on outer and inner sides thereof, which interacts in at least the circumferential direction in a positive-locking manner with 
	Per claim 3, as best understood, Kasper et al meets the limitations as set forth in this claim inasmuch as the Applicant’s invention.
	Per claim 4, at least 20% of the elastic bodies 9 include the forming element on the outer side. 
	Per claims 6 and 9, the outer surface of the wheel rim 1 includes seat surfaces, namely a curved surface or depression 7b of groove 3.
	Per claim 10, the depressions 7b are delimited by side surfaces that form a spatial polygon. 
	Per claim 11, as best understood, the side surfaces of the depressions 7b are “vaulted”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al. Kasper et al shows the forming elements 7 on the inner surface of the tire 5 include a projection 7a that interacts in a positive-locking manner with a recess formed on the outer side of the elastic bodies 9 (see column 3, lines 14-17, which states . 
	Claim 5 requires the opposite, i.e. a recess on the inner surface of the tire interacting with a projection on the outer surface of the elastic bodies. However, Kasper et al teaches/shows the interaction between the inner surface of the elastic bodies 9 and the outer surface of the wheel rim 1 having these features. Namely, Kasper et al teaches/shows the forming elements 3 on the outer surface of the wheel rim 1 having recesses 7b that interacts in a positive-locking manner with projections on the inner surface of the elastic bodies 9. Therefore, one of ordinary skill in the art would find it obvious to flip the features of the interacting surfaces between the tire and wheel rim and the elastic bodies of Kasper et al as a substitute equivalent configuration, yielding predictable results. 
	Regarding claim 12, Kasper et al does not disclose the amount of compression imparted on the elastic bodies due to being clamped between the tire 5 and wheel rim 1. However, it would be obvious to one of ordinary skill in the art to compress the elastic bodies between the tire and wheel rim of Kasper et al an amount sufficient to provide the desired load handling and ride characteristics when the wheels are in use. 
	Regarding claim 13, Kasper et al does not disclose the hardness of the material used to form the elastic bodies 9. However, it would be obvious to one of ordinary skill in the art to form the elastic bodies of Kasper et al with a hardness value sufficient to provide the desired load handling and ride characteristics when the wheels are in use, and also to reduce wear. 

Allowable Subject Matter
Claims 7-8 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show railway wheels having elastic members between the rim and tire.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617